NUMBER 13-12-00368-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI—EDINBURG


JAVIER DE LA ROSA JR.,                                                       Appellant,

                                                v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 107th District Court
                          of Cameron County, Texas.


                            ORDER OF ABATEMENT
              Before Justices Rodriguez, Garza, and Benavides
                              Order Per Curiam

       Appellant’s brief was originally due to be filed on July 11, 2014. On July 11, 2014,
appellant’s counsel, the Honorable Rebecca Rubane, filed a “final” request for an
extension of time to file appellant’s brief until July 18, 2014. Counsel has nevertheless
failed to file an appellate brief in this matter.
       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court
for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate
Procedure. Upon remand, the trial court shall utilize whatever means necessary to make
appropriate findings and recommendations concerning the following: (1) whether
appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a
brief and whether counsel has effectively abandoned the appeal; (3) whether appellant
has been denied effective assistance of counsel; (4) whether appellant's counsel should
be removed; and (5) whether appellant is indigent and entitled to new court-appointed
counsel.
       If the trial court determines that appellant does want to continue the appeal, that
present counsel should be removed, and that appellant is indigent and entitled to
court-appointed counsel, the trial court shall appoint new counsel to represent appellant
in this appeal. If new counsel is appointed, the name, address, telephone number, and
state bar number of said counsel shall be included in an order appointing counsel.
       The trial court shall cause its findings and recommendations, together with any
orders it may enter regarding the aforementioned issues, to be included in a supplemental
clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record
of any proceedings to be prepared. The supplemental clerk's record and supplemental
reporter's record, if any, shall be filed with the Clerk of this Court on or before the
expiration of twenty days from the date of this order.
       It is so ORDERED.

                                                                      PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
22nd day of July 2014.




                                             2